FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSSELINE LISBETH HERNANDEZ-                     No. 09-71625
FLORES,
                                                 Agency No. A099-527-682
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Josseline Hernandez-Flores, a native and citizen of El Salvador, petitions for

review of the decision of the Board of Immigration Appeals dismissing her appeal




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the immigration judge’s denial of her application for asylum and withholding

of removal, and relief under the Convention Against Torture.

      We reject Hernandez-Flores’s claim that she is eligible for asylum and

withholding of removal based on her anti-gang political opinion or her membership

in a particular social group of young El Salvadoreans who refuse to join gangs.

See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-47 (9th Cir. 2008). Hernandez-Flores alleged that she

has family members who were threatened and killed by the gangs due to their

resistance to gang activity, but there was no evidence that the gang was attempting

to recruit petitioner because of her family affiliation. Hernandez-Flores’s claim

that she is eligible for asylum and withholding of removal based on her

membership in a particular social group consisting of her family also fails. See

Molina-Estrada v. INS, 293 F.3d 1089, 1095 (9th Cir. 2002) (no compelling

evidence the applicant was persecuted on account of his family membership).

Because Hernandez-Flores failed to demonstrate that she was persecuted, or fears

persecution on account of a protected ground, we deny the petition for review as to

her asylum and withholding of removal claims. See Barrios, 581 F.3d at 856.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71625